UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



IN THE MATTER OF THE APPLICATION
OF PATRICK ROGER LERET AND LUIS
ERNESTO GONZALES FOR AN ORDER                                Misc. Case No. 13-939 (RCL/JMF)
PURSUANT TO 28 U.S.C. § 1782, TO OBTAIN
DISCOVERY FROM ALVARO ROCHE
CISNEROS FOR USE IN FOREIGN
PROCEEDINGS



                                 MEMORANDUM OPINION

       On September 3, 2013, Patrick Roger Leret and Luis Ernesto Gonzales (“the applicants”)

filed a motion under 28 U.S.C. § 1782 seeking an Order from this Court directing Alvaro Roche

Cisneros (“Roche”) to submit to a deposition and to produce certain documents, both for the

applicants’ use in foreign proceedings. Application for (1) An Order Pursuant to 28 U.S.C.

§ 1782 to Conduct Discovery for Use in Foreign Proceedings, and (2) an Order to Show Cause

Why a Subpoena Should Not Immediately Issue [#1]. On September 9, 2013, the Court ordered

Roche to show cause at a hearing. Show Cause Order [#6]. The hearing was held on September

23, 2013, and, for the reasons stated below, the applicants’ motion will be denied.

                                        BACKGROUND

       The applicants contend that the discovery they seek is relevant to three actions currently

pending in Caracas, Venezuela. [#1] at 1-2. These actions are 1) Patrick Roger Leret v. Alvaro

Roche Cisneros and Marion Cisneros Rendiles; 2) Albaro Roche Cisneros v. Patrick Roger Leret

and Luis Ernesto Gonzales; and 3) Arquitectura y Diseno Arquimeca C.A. v. Grupo Los

Principitos, C.A. Id. at 2. These foreign actions arise out of a dispute between various

shareholders of Los Principitos, a Venezuelan corporation. Response of Alvaro Roche Cisneros
to the Court’s Order to Show Cause Why the Application of Patrick Roger Leret and Luis

Ernesto Gonzalez Should Not Be Granted [#11] at 1. According to the applicants, because the

respondent currently resides in Washington, D.C., they cannot obtain the discovery they seek

through the Venezuelan courts. Id. at 4.

                                           DISCUSSION

I.     Legal Standard

       Section 1782 of Title 28 of the United States Code, captioned “Assistance to foreign and

international tribunals and to litigants before such tribunals” provides in pertinent part as

follows:

               The district court of the district in which a person resides or is
               found may order him to give his testimony or statement or to
               produce a document or other thing for use in a proceeding in a
               foreign or international tribunal, including criminal investigations
               conducted before formal accusation. The order may be made
               pursuant to a letter rogatory issued, or request made, by a foreign
               or international tribunal or upon the application of any interested
               person and may direct that the testimony or statement be given, or
               the document or other thing be produced, before a person
               appointed by the court . . . To the extent that the order does not
               prescribe otherwise, the testimony or statement shall be taken, and
               the document or other thing produced, in accordance with the
               Federal Rules of Civil Procedure.

28 U.S.C. § 1782(a). 1

       To that end, the Court must determine “first, whether it is authorized to grant the request,

and second, whether it should exercise its discretion to do so.” Norex Petroleum Ltd. v. Chubb

Insurance Co. of Canada, 384 F. Supp. 2d 45, 49 (D.D.C. 2005) (citing Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264 (2004)). Whether a Court is authorized depends on “(1)

whether the person from whom discovery is sought resides or is found in the district where the

1
 Error! Main Document Only.All references to the United States Code or the Code of Federal
Regulations are to the electronic versions that appear in Westlaw or Lexis.
                                                  2
action has been filed; (2) whether the discovery sought is for use in a proceeding before a foreign

or international proceeding; and (3) whether the application is made by a foreign or international

tribunal or “any interested person.” Norex Petroleum Ltd., 384 F. Supp. 2d at 49 (citing Schmitz

v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004)).

        If the Court determines that it does have the authority to grant the request, it must then

determine whether it should exercise that authority, which is discretionary. Intel Corp., 542 U.S.

at 264 (“[A] district court is not required to grant a § 1782(a) discovery application simply

because it has the authority to do so.”). That calculus is made in light of the statute’s “twin

aims,” which are to provide “efficient assistance to participants in international litigation” and to

encourage “foreign countries by example to provide similar assistance to our courts.” Norex

Petroleum Ltd., 384 F. Supp. 2d at 49 (quoting Intel Corp., 524 U.S. at 252).

        Specifically, the Court must consider 1) whether the person from whom discovery is

sought is a party to the foreign proceeding; 2) “the nature of the foreign tribunal, the character of

the proceedings underway abroad, and the receptivity of the foreign government or the court or

agency abroad to U.S. federal-court judicial assistance”; and 3) “whether the §1782(a) request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States . . . [and] may reject . . . or trim . . . [any] unduly intrusive or

burdensome requests.” Id. at 49 (quoting Intel Corp., 542 U.S. at 264).

II.     Analysis

        A.      The Court has Authority to Grant the Application

        First, the respondent does not dispute the applicants’ claim that he resides in the District

of Columbia, the district where the application was made. See [#1] at 1; Memorandum of Law

in Support of Leret’s and Gonzalez’s Application Pursuant to 28 U.S.C. § 1782 to Obtain



                                                   3
Discovery from Alvaro Roche Cisneros For Use in Foreign Proceedings [#8] at 10 (“Roche lives

[at] 3043 N Street NW, Washington D.C. 20007.”); Response of Alvaro Roche Cisneros to the

Court’s Order to Show Cause Why the Application of Patrick Roger Leret and Luis Ernesto

Gonzalez Should Not Be Granted [#11] at 10 (“Roche has strong connections to Venezuela. He

used to live in Venezuela, he still has family that lives in Venezuela, and he maintains business

and personal relationships in Venezuela.”).

       Second, it is undisputed that the discovery sought by the applicants is for use in three

ongoing proceedings in Venezuela. [#1] at 2 (Leret v. Roche, et al., is pending in the 8th First

Instance Court on Civil and Commercial Matter of the Caracas Judicial Circuit; Roche v. Leret,

et al., is pending in the 11th First Instance Court on Civil and Commercial Matter of the Caracas

Judicial Circuit; and Arquimeca v. Leret, et al., is pending in the 11th Municipal Court of the

Caracas Metropolitan Area.).

       Third, the application was made by “interested persons” with respect to the foreign

actions. See Lancaster Factoring Co. Ltd. V. Mangone, 90 F.3d 38, 42 (2d Cir. 1996) (“The

legislative history to 1782 makes plain that ‘interested person’ includes ‘a party to the foreign . . .

litigation.’”); [#8] at 10 (“Leret and Gonzalez . . . are each named defendants in Arquimeca’s

claim of alleged mismanagement of Los Principitos . . . they each are named defendants in

Roche’s damages claims . . . and Leret initiated proceedings against Roche, Gonzalez and

Cisneros to dissolve the company, and Gonzalez has joined Leret’s claim.”). Therefore, the only

issue before this Court is whether it should exercise its discretion in this instance and grant the

application.

       B.      The Court Will Deny the Application




                                                  4
        As noted above, Roche is a party to two of the foreign proceedings. [#8] at 11-12. The

applicants argue that they need evidence, in the form of documents and testimony from Roche, to

address claims made in all three suits. Id. at 11. The applicants further contend that they cannot

obtain that evidence through the foreign courts because Roche no longer lives in Venezuela. Id.

at 2. [#1-1] at 5. According to Mario E. Trivella, the applicants’ Venezuelan counsel, the only

way the applicants can obtain the evidence they need is through a § 1782 application:

                 18.    Because Mr. Roche resides in Washington, D.C., Leret and
                 Gonzalez have not been able to obtain oral testimony or documents
                 from Mr. Roche. If Roche resided in Venezuela, the Court
                 handling the Foreign Actions would call him as a witness, which
                 would allow for a comprehensive examination. However, a
                 witness has no obligation to appear if he or she does not reside in
                 Venezuela.

                                                 ***

                 20.     The most that a Venezuelan Court could do is send a Letter
                 Rogatory to the United States asking that Mr. Roche be notified of
                 his role as a witness. But Mr. Roche cannot be compelled to travel
                 to Venezuela and provide testimony, and the Court may draw no
                 negative inference from his absence.

[#1-1] at 5-6.

        Trivella further notes that the Arquimeca case, to which Roche is not a party, is fast-

tracked:

                 16.     Furthermore, under Venezuelan law, Arquimeca’s claim for
                 irregulatories consists of only 10 working days after process is
                 served on all interested parties. Leret and Gonzalez will have to
                 produce evidence in support of their case during that period
                 exclusively. The application under 28 U.S.C. § 1782 is thus
                 urgent.

Id. at 5.

        In a later filing, the applicants again stress the urgency of their request, but note that,

although service of process has not yet occurred, it “could occur at any time.” [#8] at 7.

                                                   5
       In Roche’s first response to the application, wherein Roche seeks an extension of time to

respond to the Court’s show cause order, Roche argues that the applicants’ characterization of

the application as “urgent” is misguided. According to Roche, the Arquimeca case was filed in

December of 2012 and Trivella’s declaration, offered in support of the application, was dated

August 12, 2013, even though the application itself was not filed until September 3, 2013. See

Alvaro Roche Cisneros’ Motion for Extension of Time [#9] at 3; [#1-1] at 7. Roche also notes

that “the parties in [the Arquimeca] case would not be limited to a ten-day evidence gathering

period, as the Venezuelan courts routinely grant extensions.” [#11] at 9.

       Even more remarkable, however, is Roche’s substantive response to the application. In

his declaration, executed on September 20, 2013 in Caracas, Venezuela, Roche states the

following:

                I agree to submit to the Venezuelan courts in the Venezuelan
                Actions for discovery consistent with Venezuelan procedures, and
                to be subject to the same discovery in the Venezuelan Actions as
                any party resident in Venezuela who appears before that country’s
                courts. Should this Courft deny the Application, I will appear and
                will not raise any personal jurisdiction or process defenses in any
                Venezuelan [courts] of the [aforementioned] law suits.

[#11-3] at 2.

       In addition, Roche adds the following in a footnote: “If there is any concern about

Roche’s availability in Venezuela, the Court may make any order denying the Application

contingent upon Roche’s appearing in Venezuela. Alternatively, [the applicants] may renew the

Application if Roche does not appear in the Venezuelan proceedings.” [#11] at 14 n.1.

       Leaving aside the issue of urgency and whether or not the applicants are or are not trying




                                                 6
to circumvent Venezuelan law, 2 of greater significance to the Court’s reasoning is the applicants’

failure to provide any explanation whatsoever as to why they refuse to accept Roche’s offer to

submit to their discovery requests in Venezuela. 3 Therefore, in keeping with the statute’s twin

goals of proving “efficient assistance to participants in international litigation” and encouraging

“foreign countries by example to provide similar assistance to our courts,” this Court will deny

the application. The greatest assistance this Court can provide to all the parties involved in the

three foreign proceedings is to exercise its discretion in this matter, in a manner which does not

prejudice either Roche or the applicants, by facilitating the resolution of the pending discovery

requests by the very courts where the actions were filed, the Venezuelan courts.

                                         CONCLUSION




2
  According to Roche, the applicants are clearly trying to circumvent various limitations
governing the Venezuelan proceedings. Specifically, Roche claims that 1) “[d]iscovery has
expired in one Venezuelan action and is not currently open in the other two Venezuelan actions;”
2) “[t]he requested discovery is not admissible in the Venezuelan actions;” 3) [t]he requested
discovery violates the Venezuelan Constitution and Venezuelan law;” and 4) [t]he discovery
sought is not necessary or germane to any issues in dispute in the underlying Venezuelan
actions.” [#11] at 3. The applicants dispute Roche’s claims, averring instead that 1) “nothing in
Venezuelan law precludes the parties in domestic proceedings from submitting the type of
evidence” the applicants seek; 2) the applicants’ request does not violate the Venezuelan
constitution because, although only the Venezuelan court can rule on the merits of the parties’
disputes, the applicants are only asking this Court for assistance in conducting discovery; 3)
there is nothing in Venezuelan law that precludes the admissibility, in the Venezuelan courts, of
evidence obtained from a section 1782 application; 4) there is nothing in Venezuelan law that
precludes the admission of further evidence in the three foreign actions. Motion for Leave to
Submit Supplemental Citations and Supplemental Declaration in Reply to Alvaro Roche’s
Response to the Court’s Order to Show Cause [#12-1] at 2-4. Both the applicants and Roche
also filed supplemental pleadings in support of their positions regarding the discoverability and
relevance, under Venezuelan law, of the evidence sought. See [#12]; Alvaro Roche Cisneros’
Motion for Leave to File Supplemental Declaration [#13].
3
  “First, when the person from whom discovery is sought is a participant in the foreign
proceeding . . . the need for 1782(a) aid generally is not as apparent as it ordinarily is when
evidence is sought from a nonparticipant in the matter arising abroad. A foreign tribunal has
jurisdiction over those appearing before it, and can itself order them to produce evidence.” Intel
Corp., 542 U.S. at 264.
                                                 7
       In light of the fact that Roche has agreed to the very discovery sought by the applicants in

their 28 U.S.C. § 1782 motion, the Court will deny the application. An Order accompanies this

Memorandum Opinion.
                                                                       Digitally signed by John M. Facciola
                                                                       DN: c=US,
                                                                       email=john_m._facciola@dcd.uscou
                                                                       rts.gov, o=United States District
                                                                       Court for the District of Columbia,
                                                                       cn=John M. Facciola
                                                                       Date: 2013.10.07 15:49:37 -04'00'
                                             _______________________________________
                                             JOHN M. FACCIOLA
                                             UNITED STATES MAGISTRATE JUDGE




                                                8